 1 NICHOLAS F. REYES, #102114
   LAW OFFICES OF NICHOLAS F. REYES
 2 1107 R STREET
   FRESNO, CA 93721
 3 Telephone: 559-486-4500
   Facsimile: 559-486-4533
 4 Email: nfreyeslaw@gmail.com

 5 Attorney for Defendant
   JOSE ALEJANDRO HERNANDEZ
 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                         CASE NO. 1:17-CR-00264-LJO
11                              Plaintiff,             STIPULATION TO CONTINUE
                                                       SENTENCING
12   v.
13   JOSE ALEJANDRO HERNANDEZ,
14                              Defendant.
15

16         Defendant, JOSE ALEJANDRO HERNANDEZ, by and through his counsel of
17 record, NICHOLAS F. REYES, and Plaintiff, UNITED STATES OF AMERICA, by and

18 through its counsel of record, JEFFERY A. SPIVAK, Assistant United States Attorney for

19 the Eastern District of California, hereby stipulate that the sentencing in the above-
20 referenced case currently scheduled for Monday, December 2, 2019, at 10:30 a.m. be

21 continued to Tuesday, January 21, 2020 at 10:30 a.m. in the courtroom for the Honorable

22 Lawrence J. O’Neill, District Judge.
           The continuance is necessary and good cause exists because defense counsel will be
23
     unavailable and both parties require time to file sentencing memorandums.
24
     IT IS SO STIPULATED
25                                                     Respectfully submitted,
26
     Dated: 11/20/2019                                 /s/ Nicholas F. Reyes
27                                                     NICHOLAS F. REYES
                                                       Attorney for Defendant
28
                                                   1
29

30
 1 IT IS SO STIPULATED

 2

 3 Dated:11/20/2019                                   /s/ Jeffrey A. Spivak
                                                      JEFFREY A. SPIVAK
 4                                                    Assistant U.S. Attorney
 5

 6                                            ORDER
 7         The court has reviewed and considered the stipulation of the parties to continue the
 8 sentencing in this case. Being conflicted on a date agreed upon by counsel, coupled with not
 9   getting the sentencing memorandum done is NOT good cause. That said, the Court will
10   continue the date as requested, with the understanding that there will be NO FURTHER
11 CONTINUANCES. The sentencing hearing as to the above-named

12 defendant currently scheduled for December 2, 2019, is continued until To January 21, 2020,

13 at 10:30 a.m. before the Honorable Lawrence J. O’Neill.

14
     IT IS SO ORDERED.
15

16     Dated:    November 20, 2019                     /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE
17

18

19
20

21

22

23

24

25
26

27

28
                                                  2
29

30
